NO. 07-02-0531-CR

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL E


APRIL 14, 2003


______________________________



BALDEMAR OLIVARES JIMENEZ, APPELLANT


V.


THE STATE OF TEXAS, APPELLEE



_________________________________


FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;


NO. 13,525-C; HONORABLE PATRICK A. PIRTLE, JUDGE


_______________________________


Before QUINN and REAVIS, JJ., and BOYD, S.J. (1)
	On October 22, 2002, appellant Baldemar Olivares Jimenez was found guilty of the
offense of delivery of a controlled substance in an amount of four grams or more but less
than 200 grams.  His punishment was assessed at ten years confinement in the
Institutional Division of the Texas Department of Criminal Justice and a fine of $2,000.  He
gave timely notice of appeal from his conviction.
	We have now received appellant's motion to be allowed to withdraw his notice of
appeal and to dismiss the appeal.  His attorney has joined in the motion.  Because
appellant's motion meets all the requirements of Texas Rule of Appellate Procedure
42.2(a) and this court has not delivered its decision prior to receiving appellant's motion,
it is hereby granted.
	Having dismissed the appeal at appellant's request, no motions for rehearing will
be entertained and our mandate will issue forthwith. 

							John T. Boyd
							Senior Justice

Do not publish. 
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.  Tex. Gov't Code Ann. §75.002(a)(1) (Vernon Supp. 2003). 

align: justify; line-height: 0.416667in">          Appellant, Amado Flores, filed a pro se Notice of Appeal to appeal a judgment of
revocation and sentence entered against him in the 287th District Court of Bailey County,
Texas.  However, appellant has now filed a motion to dismiss his appeal.
          Because the motion meets the requirements of Texas Rule of Appellate Procedure
42.2(a)


 and this Court has not delivered its decision prior to receiving it, the motion is
hereby granted and the appeal is dismissed.  Having dismissed the appeal at appellant’s
request, no motion for rehearing will be entertained and our mandate will issue.
 
                                                                           Mackey K. Hancock
                                                                                      Justice

Do not publish.